DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: none of the prior art of record shows the combination of in response to a determination that the memory fragment is not the last memory fragment of the memory block: performing a write operation on the memory fragment; storing, in cache associated with the memory system, physical-to-logical address information associated with the memory fragment; and in response to a determination that the cache is full, writing, to a next memory fragment of the memory block, control metadata associated with physical-to-logical address information stored in the cache with the other limitations of claim 1 or 8.
none of the prior art of record shows the combination of in response to a determination that the memory fragment is not the last memory fragment of the memory block: performing a write operation on the memory fragment; storing, in cache associated with the memory system, physical-to-logical address information associated with the memory fragment; and in response to a determination that the cache is full, writing, to a memory fragment of the memory block, control metadata associated with physical-to-logical address information stored in the cache; storing, in a master table, information indicating the memory block and offset values indicating a location of the control metadata within the memory block; and performing a garbage collection 
Claims 2-7, 9-14, and 16-20 either directly or indirectly depend on claim 1, 8, or 15 and the claims have the same reasons for allowance as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Mukku et al, US 20200034052 A1 shows block maps are written to a storage device in order to free memory;
b)	Liang et al, US 20190107964 A1 shows determining whether to load a logical-to-physical (L2P) table from the NV memory to a random access memory (RAM) of the memory device;
c)	CHEN et al, US 20160253112 A1, shows writing data in a page in a block in response to a write request from a host, and updating information used to manage a correspondence between a logical address and a physical address in a memory.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs. 8am-4pm an alternated F 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Ji can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENISE TRAN/Primary Examiner, Art Unit 2138